Citation Nr: 1031529	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  94-32 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Service connection for disabilities manifested by fatigue, blood 
in the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs and a blood disorder, to include as due to 
exposure to herbicides.

(The matter of entitlement to recovery by the appellant of 
payment of attorney fees from past-due benefits in the calculated 
amount of $72,477.84 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a June 10, 2002 decision, the Board denied service connection 
for disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in the 
legs and a blood disorder, to include as due to exposure to 
herbicides.  The Board referred the issue of service connection 
for PTSD to the RO for action.  The Veteran appealed the June 
2002 decision to the United States Court of Appeals for Veterans 
Claims (Court), and in a December 2004 Order, the Court 
determined that the issues decided by the Board were inextricably 
intertwined with the PTSD issue.  The Court consequently 
determined that the June 2002 Board decision was not final, and 
dismissed the appeal to the Court.

In the interim period, the RO granted service connection for 
PTSD.  It is unclear which, if any, of the disorders on appeal 
are actually part and parcel of the service-connected PTSD, as 
the RO continues to classify the matters listed on the title page 
of this decision as not service-connected.  Those matters 
therefore remain on appeal.

The Veteran is considered incompetent for VA purposes, and the 
appellant is his spouse who is his fiduciary and who is pursuing 
the appeal on his behalf.  In the separate action concerning 
entitlement to recovery of attorney fees, the Board finds that 
S.K. does not represent the appellant as they are in adversarial 
positions.  In the instant appeal there is no such conflict of 
interest, and for this reason the Board finds that S.K. 
continues, per the fee agreement entered into with the Veteran 
prior to the finding of incompetency, to represent the Veteran 
and appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated in the Introduction, the Court determined that the 
disabilities denied by the Board in June 2002 were inextricably 
intertwined with the PTSD issue.  The Court's reasoning was that 
some of the symptoms at issue might actually be symptoms of the 
PTSD.  Given that the Court drew no distinction between the 
mental and physical disorders addressed in the June 2002 
decision, the Board is compelled to remand the case for a medical 
opinion concerning whether any of the disorders on appeal are 
part and parcel of the Veteran's service-connected disability.

The Board also points out that the RO has never issued 
38 U.S.C.A. § 5103(a)-compliant notice as to the matters on 
appeal.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
information and evidence necessary to 
substantiate the claim for service 
connection.  The letter must also 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant, and which part, if any, 
the RO will attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the appellant, 
through her representative, and request 
that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records for the Veteran pertinent to the 
claim.  When the requested information and 
any necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

3.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and her representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

4.  Then, the RO should arrange for the 
Veteran to undergo a VA examination by a 
physician(s) with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present disabilities 
manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, 
nausea, numbness in the legs and a blood 
disorder.  All indicated studies should be 
conducted.  

The examiner(s) should provide an opinion 
concerning whether any of the Veteran's 
claimed disorders are symptoms of the 
service-connected psychiatric disorder.  
With respect to each currently present 
disability manifested by fatigue, blood in 
the stool, sleeplessness, forgetfulness, 
weakness, nausea, numbness in the legs and 
a blood disorder that is not a symptom of 
the service-connected psychiatric disorder, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that such disorder is related to the 
Veteran's period of active service, 
including to exposure to herbicides 
therein.

The Veteran's claims files must be made 
available to the examiner for review.  

5.  The RO should then prepare a new rating 
decision and readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and her 
representative an opportunity to respond. 

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
she is notified by the RO.  The appellant and her representative 
have the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

